This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0486

                  In re the Marriage of: James Donald Knight, petitioner,
                                         Appellant,

                                            vs.

                                 Maria Pieternella Knight,
                                       Respondent.

                                   Filed May 18, 2015
                                        Affirmed
                                     Larkin, Judge

                             Hennepin County District Court
                                File No. 27-FA-11-8967


Matthew J. Gilbert, Gilbert Law Office PLLC, Minneapolis, Minnesota (for appellant)

John M. Jerabek, Susan M. Lach, Tuft, Lach, Jerabek & O’Connell, PLLC, Maplewood,
Minnesota (for respondent)


       Considered and decided by Larkin, Presiding Judge; Halbrooks, Judge; and

Johnson, Judge.

                         UNPUBLISHED OPINION

LARKIN, Judge

       In this appeal challenging the district court’s property division following a marital-

dissolution trial, appellant-husband argues that the district court (1) should have awarded

husband a nonmarital interest in the parties’ homestead, (2) erroneously double counted
funds that husband withdrew from the marital estate to pay attorney fees, (3) should have

ruled that respondent-wife violated her fiduciary duty to husband, (4) should have ruled

that wife improperly disposed of marital assets, (5) should not have ruled that husband

improperly disposed of marital assets to pay his attorney fees, and (6) awarded wife an

inequitably large share of the marital estate. By notice of related appeal, wife challenges

the district court’s valuation of a European home. We affirm.

                                      DECISION

       Appellant James Donald Knight (husband) and respondent Maria Pieternella

Knight (wife) married in 1976. Husband petitioned for marital dissolution in December

2011. The district court held a trial on the petition, and the parties submitted proposed

findings of fact and conclusions of law regarding the division of their property. The

district court entered a judgment and decree in September 2013. Husband moved for

amended findings or a new trial, and the district court entered an amended judgment and

decree in February 2014. Under the amended judgment and decree, husband received

$516,810 worth of marital property and wife received $576,693 worth of marital

property.

       Husband appealed, asserting multiple errors. Wife filed a notice of related appeal,

challenging the district court’s valuation of one of the parties’ properties. We address

each of the parties’ assignments of error in turn.

                                              I.

       Husband contends that the district court erred by not awarding him a nonmarital

interest in the parties’ homestead, which he purchased before the marriage. Appellate


                                              2
courts “independently review the issue of whether property is marital or nonmarital,

giving deference to the district court’s findings of fact.” Baker v. Baker, 753 N.W.2d

644, 649 (Minn. 2008). We will reverse a finding of fact only if it is “clearly erroneous

on the record as a whole.” Lund v. Lund, 615 N.W.2d 860, 861 (Minn. App. 2000).

         All property “acquired by the parties, or either of them, . . . at any time during the

existence of the marriage relation between them” is presumed to be “marital property.”

Minn. Stat. § 518.003, subd. 3b (2014). “Nonmarital property” includes any property

that “is acquired before the marriage [or] is the increase in value of [nonmarital]

property.” Id., subd. 3b(b)-(c). Property can have “both marital and nonmarital aspects.”

Schmitz v. Schmitz, 309 N.W.2d 748, 750 (Minn. 1981). But “[w]hen nonmarital and

marital property are commingled, the nonmarital investment may lose that character

unless it can be readily traced.” Wiegers v. Wiegers, 467 N.W.2d 342, 344 (Minn. App.

1991). “To overcome the presumption that property is marital, a party must demonstrate

by a preponderance of the evidence that the property is nonmarital.” Antone v Antone,

645 N.W.2d 96, 101 (Minn. 2002).

         Caselaw describes variations of the “Schmitz formula”1 that can be used to

determine the extent of marital and nonmarital interests in assets having both marital and


1
    The “Schmitz formula” has been summarized as follows:

                The present value of a nonmarital asset used in the acquisition
                of marital property is the proportion the net equity or
                contribution at the time of acquisition bore to the value of the
                property at the time of purchase multiplied by the value of the
                property at the time of separation. The remainder of equity
                increase is characterized as marital property . . . .

                                               3
nonmarital components. See id. at 102 (noting that “the Schmitz formula may be used to

determine marital and nonmarital interests in property acquired during the marriage with

a nonmarital down payment, as well as property acquired before the marriage,” and

reciting the relevant formula); Dorweiler v. Dorweiler, 413 N.W.2d 572, 576 (Minn.

App. 1987) (describing the formula used to determine the extent of a nonmarital interest

in property where the property has appreciated due to marital improvements).

       The district court did not award husband a nonmarital interest in the parties’

homestead. It determined that the parties’ substantial renovations to the homestead and

the numerous transfers of its title “diluted,” “transmuted,” and “commingled” husband’s

nonmarital interest. The district court specifically found that husband and wife had

“extensively improved the homestead” during their marriage, “including remodeling and

renovation and construction of additions,” and that “[a]ll of these substantial

improvements were paid for with marital assets and refinancing and were supported by

the joint efforts of the parties.” The district court concluded that “the nature and extent of

marital remodeling, improvements, and additions to the homestead supports a reasonable

conclusion that the improvements have increased the value of the homestead and have

diluted the husband’s nonmarital percentage.”

       Although husband asked the district court to determine his nonmarital interest in

the parties’ homestead using the Dorweiler formula, it did not do so. It found that there

was “no reliable evidence of the value of the house on the date of marriage,” which must




Brown v. Brown, 316 N.W.2d 552, 553 (Minn. 1982).

                                              4
be known to calculate the current value of a nonmarital interest under Dorweiler. See

Dorweiler, 413 N.W.2d at 576 (describing formula).             The district court received

husband’s appraisal by Clark Goset, who opined regarding the property’s value on the

date of the marriage in 1976 and on the 2012 dissolution valuation date. The district

court did not make an express finding regarding Goset’s 1976 valuation, but it found his

2012 valuation “flawed” for three reasons: (1) the district court disagreed with Goset’s

opinion that the property’s “highest and best use” was as a vacant lot, (2) Goset relied on

a report that the district court had deemed unreliable, and (3) Goset inconsistently

calculated the square footage of the parties’ house and the comparable listings. Given the

district court’s express rejection of Goset’s 2012 valuation and its finding of “no reliable

evidence” regarding the value of the home on the date of the marriage, we infer that the

district court rejected Goset’s appraisal in its entirety, including his opinion regarding the

value of the homestead on the date of marriage.

       Because husband had the burden to trace his nonmarital interest in the homestead

and failed to establish the value of the homestead on the date of marriage, which is a

necessary component of the Dorweiler calculation, he failed to meet his burden. The

district court therefore did not err by refusing to determine and apportion a nonmarital

share of the parties’ homestead to husband under Dorweiler.             See Eisenschenk v.

Eisenschenk, 668 N.W.2d 235, 243 (Minn. App. 2003) (“On appeal, a party cannot

complain about a district court’s failure to rule in her favor when one of the reasons it did

not do so is because that party failed to provide the district court with the evidence that




                                              5
would allow the district court to fully address the question.”), review denied (Minn.

Nov. 25, 2003).

                                            II.

       Husband contends that the district court erroneously double counted his use of

marital funds to pay his attorney fees.      The district court determined that husband

violated a prior district court order by failing to repay approximately $40,000 that he

impermissibly acquired through use of the parties’ home equity line of credit (HELOC).

In the dissolution judgment, the district court ordered husband to repay that amount to

wife because the judgment made wife responsible for payment of the HELOC. In a

separate section of the judgment, the district court reduced the equalizer payment from

wife to husband by $30,000 to “take[] into account husband’s excessive use of marital

funds for attorneys’ fees.”

       Husband’s double-counting argument is based on his assertion that the district

court found that he used the $40,000 from the HELOC to pay his attorney fees. The

district court did not make such a finding. Instead, it generally found that husband paid

his attorney fees “from marital funds.” There are no findings regarding how husband

spent the $40,000 from the HELOC. Accordingly, the record does not support husband’s

double-counting theory or establish error in that regard.

                                            III.

       Husband contends that the district court erred by failing to find that wife breached

her fiduciary duty to husband. He relies on Minnesota Statutes section 518.58, subd. 1(a)

(2014), which provides that, during a dissolution, “each party owes a fiduciary duty to the


                                             6
other for any profit or loss derived by the party, without the consent of the other, from a

transaction or from any use by the party of the marital assets,” and section 523.21 (2014),

which provides that an attorney-in-fact “shall have the interests of the principal utmost in

mind.” In September 2010, husband and wife granted each other reciprocal powers of

attorney for estate-planning purposes. Husband suffered two strokes after receiving a

heart transplant in 2011 and was in a coma for approximately three months. During

husband’s recovery, wife, acting as husband’s attorney-in-fact, transferred cash and stock

from one Wells Fargo account to another Wells Fargo account. Wife testified that she

made the transfer “on the advice of husband’s son and husband’s Wells Fargo financial

advisor, and in keeping with husband’s similar instructions on prior occasions.” Husband

revoked his power of attorney in November 2011. He testified at trial that he asked wife

to return the transferred funds “[s]everal times” but that she said to “wait until the divorce

is final.”

        Husband complains that he “is still not sure of the location of these funds or how

[wife] used these funds as the purported accounting provided by [wife] was less than

complete.” See Minn. Stat. § 523.21 (providing that an attorney-in-fact is personally

liable for her failure to account when such a duty exists under the statute). The district

court found that wife provided husband with “copies of all bank account statements in

their joint names or in her name alone as well as all credit card statements in their joint

names or in her name alone and detailed joint monthly expenses.” The district court also

found that wife provided documents “identifying all income and expenses, and all

accounts opened and all accounts closed, during the period the power of attorney was in


                                              7
effect, as husband requested in an accounting.” The district court ultimately found that

wife “satisfied her duty to account under the power of attorney.”

       In addition, the district court found that there was no evidence that wife “violated

her fiduciary duties in connection with the transactions with which husband’s power of

attorney was employed.” The district court noted that wife paid all of the parties’ living

expenses from available income and assets after husband’s hospitalization. The district

court also noted that “[t]he parties had very high living expenses, including costs related

to holding and/or managing their properties in South Carolina, the Netherlands, and

Spain.” Based on the district court’s review of bank-account statements, the court found

that “the expenditures made [by wife] appear to be for bona fide living expenses.” The

court also found that there was no evidence that wife “disposed of any marital assets

except in the usual course of business or for the necessities of life.”

       Husband argues that wife is liable to husband “for the proceeds unilaterally

withdrawn from his Wells Fargo brokerage account . . . totaling $461,927 as [husband’s]

attorney-in-fact,” but he does not explain why the district court’s findings and conclusion

to the contrary are in error. On appeal, error is never presumed: “[i]t must be made to

appear affirmatively before there can be reversal” and “the burden of showing error rests

upon the one who relies upon it.” Loth v. Loth, 227 Minn. 387, 392, 35 N.W.2d 542, 546

(1949). Husband has not shown that the district court erred by finding that wife did not

violate her fiduciary duty to husband.

       Husband also argues that wife was required to transfer the funds back to him after

he revoked the power of attorney and that she violated her fiduciary duty by failing to do


                                              8
so, relying on Younggren v. Younggren, 556 N.W.2d 228, 232 (Minn. App. 1996).

Younggren involved two adult children who acted as attorneys-in-fact for their father.

Younggren, 556 N.W.2d at 230. After the father revoked the power of attorney, the

children paid down his outstanding debts with funds from his liquidated assets. Id. at

231. The district court concluded that the children “had a legal obligation to return the

funds . . . after the power of attorney was revoked.” Id. at 232. This court affirmed

because the debts were “payable, but not due,” and therefore paying the debts was “not

necessary to protect the interests of [the father].” Id.

       This case is materially different from Younggren for two reasons. First, wife

transferred the funds before husband revoked the power of attorney. Second, wife and

husband had a marital relationship at the time of the transfer, and the funds, even after the

transfer, were still presumptively marital property. See Minn. Stat. § 518.003, subd. 3b

(“All property acquired by either spouse subsequent to the marriage and before the

valuation date is presumed to be marital property regardless of whether title is held

individually or by the spouses in a form of co-ownership . . . .”). In fact, husband does

not claim that the funds were nonmarital, and the district court awarded each party one-

half of the funds remaining in the account into which wife transferred the funds. The

circumstances therefore indicate that the funds transferred were marital, and hence that

wife had an ownership interest in the funds both before and after the transfer. The

children in Younggren, lacked a similar interest in the funds at issue there. Once again,

husband fails to establish error.




                                               9
                                           IV.

       Husband contends that the district court erred by failing to find that wife

dissipated marital assets in violation of Minn. Stat. § 518.58, subd. 1a (2014).2 The

district court rejected husband’s argument that wife dissipated assets from the marital

estate, including silver bars, a loan repayment from their daughter, motor vehicles in the

Netherlands, money spent on personal training and massages, additional unaccounted-for

marital funds, and money spent on college tuition. Husband challenges the district

court’s determination of this issue.

       The relevant statute provides as follows:

              During the pendency of a marriage dissolution, . . . or in
              contemplation of commencing a marriage dissolution, . . .
              each party owes a fiduciary duty to the other for any profit or
              loss derived by the party, without the consent of the other,
              from a transaction or from any use by the party of the marital
              assets. If the court finds that a party to a marriage, without
              consent of the other party, has in contemplation of
              commencing, or during the pendency of, the current
              dissolution . . . transferred, encumbered, concealed, or
              disposed of marital assets except in the usual course of
              business or for the necessities of life, the court shall
              compensate the other party by placing both parties in the
              same position that they would have been in had the transfer,
              encumbrance, concealment, or disposal not occurred.

Minn. Stat. § 518.58, subd. 1a. The party claiming that the other dissipated assets has the

burden of proof. Id.


2
  Both parties, as well as the district court, use the term “dissipated” when discussing
Minn. Stat. § 518.58, subd. 1a, which describes the transfer, encumbrance, concealment,
or disposition of marital assets but does not use the term “dissipation.” We note the
distinction but use “dissipated” in the same manner as the parties and district court to
describe conduct under section 518.58, subd. 1a.

                                            10
       Husband’s arguments on this issue are not persuasive. He claims that wife “did

not produce any documentation evidencing” her sale and use of the parties’ silver bars for

living expenses. This argument ignores both the fact that husband has the burden of

proof to show dissipation and the fact that the district court found that wife “testified

credibly that she sold 5 silver bars to pay living expenses.” Appellate courts defer to

district court credibility determinations. Sefkow v. Sefkow, 427 N.W.2d 203, 210 (Minn.

1988). Husband claims that the parties’ daughter gave wife funds to repay a $60,000

loan from the parties, but he does not argue that wife spent those funds, let alone that she

did so without his consent or not for the necessities of life. He claims that wife sold the

parties’ motor vehicles in the Netherlands, but he does not argue that he did not consent

or that the sale was not in the usual course of business or for the necessities of life. He

claims that wife spent marital funds on personal training and massages, but he does not

argue that she did so “in contemplation of dissolution.”3 He claims that at least $186,844

of marital funds are unaccounted for, but instead of arguing that wife improperly

disposed of the funds, he simply notes that wife controlled them. On this record, we

conclude that husband’s assertions that funds were under wife’s control and were

unaccounted for are not sufficient to show that the district court erred by finding that

husband did not carry his statutorily imposed burden of showing that wife dissipated the

funds in question.

3
  Husband claims that wife incurred the fitness expenses when she “started having an
intimate relationship” with another person, apparently implying that wife therefore
contemplated dissolution when she spent marital funds on personal training. He cites his
own testimony as support, but the district court sustained wife’s objection to that
testimony.

                                            11
       Husband also claims that wife dissipated marital funds to pay for her college

tuition. During the dissolution proceeding, wife enrolled in a three-year sonography

program at St. Catherine University. The district court rejected husband’s argument that

wife’s tuition payments constitute dissipation under section 518.58, subd. 1a, reasoning

that there was no evidence that the payments were made in contemplation of dissolution,

that the expenditure was “not unusual at the standard of living that these parties were

accustomed to prior to the dissolution,” and that wife had testified that “she attends

college to assist her in earning income.”

       In sum, the district court thoroughly addressed each of husband’s dissipation

claims and concluded that husband failed to meet his burden of proof. Husband fails to

establish that the district court erred in its determination of this issue.

                                               V.

       Husband contends that the district court erred by “finding that [wife] had met her

burden of proof in establishing dissipation [under section 518.58, subd. 1a,] relating to

the parties’ use of marital assets for the payment of attorney’s fees.” He argues that his

use of marital funds could not be improper under section 518.58, subd. 1a, because wife

not only consented to the use but also facilitated the use by paying some or all of his

attorney fees on his behalf with marital funds. See Minn. Stat. § 518.58, subd. 1a

(referring to the disposal of marital assets “without consent of the other party”).

       In the amended judgment and decree, the district court found that husband had

incurred “approximately $80,000 more” in attorney fees than wife. The district court

specifically found that husband “has paid over $150,000 in attorneys’ fees from marital


                                               12
funds (and up to $180,000) while wife has paid between $70,000-$80,000.”4 To account

for the difference in attorney-fee expenditures, the district court adjusted the equalizer

payment in the property division. The district court stated that a payment from wife to

husband of $130,000 “would equalize the property division between the parties,” but it

reduced wife’s payment to $100,000, reasoning that $100,000 “is fair and equitable and

takes into account husband’s excessive use of marital funds for attorneys’ fees.”

       Even though the district court cited Baker v. Baker, a case applying section

518.58, subd. 1a, when explaining its ruling on this issue, it is not clear that the district

court treated husband’s use of marital funds for attorney fees as an improper disposal

under section 518.58. See 733 N.W.2d 815 (Minn. App. 2007), aff’d in part and rev’d in

part, 753 N.W.2d 644, 653-54 (Minn. 2008) (considering whether a party dissipated

marital assets under section 518.58, subd. 1a, by paying attorney fees from a marital

checking account).

       The remedy under section 518.58, subd. 1a, is to “compensate the other party by

placing both parties in the same position that they would have been in had the . . .

disposal not occurred.” Minn. Stat. § 518.58, subd. 1a. The supreme court has indicated

that when compensating for the disposal of marital assets for attorney fees under section

518.58, subd. 1a, the district court should take into account both parties’ use of marital

funds for attorney fees. See Baker, 753 N.W.2d at 654 (stating that if, on remand,


4
  Despite the range used by the district court to describe wife’s attorney-fee expenditures,
the district court’s findings that husband spent “over $150,000” and “approximately
$80,000 more” than wife suggest a more precise finding of $70,000. We use that figure
in our analysis.

                                             13
husband was found to have used marital property to pay his attorney fees in violation of

section 518.58, then the district court should compensate wife, “taking into account the

extent to which marital assets also have been used to pay her attorney fees”).

       Under those principles, if the district court intended to equalize the property

distribution based on section 518.58, subd. 1a, the district court would have reduced

wife’s equalization payment by half the difference between the parties’ expenditures on

attorney fees (i.e., half the difference between husband’s $150,000 attorney-fee

expenditure and wife’s $70,000 attorney-fee expenditure). But the district court did not

do so. In fact, the district court appears to have considered and rejected this remedy. The

district court explained that “[h]usband has incurred approximately $80,000 more in

attorneys’ fees than wife. If he was required to repay the marital estate the sum of

$80,000 it would result in at least $40,000 payable to wife.” But instead of reducing the

equalizer payment from wife to husband by $40,000, the district court reduced it by

$30,000, noting that the result “is fair and equitable and takes into account husband’s

excessive use of marital funds for attorneys’ fees.”

       We recognize that there may be some merit to husband’s argument that his use of

marital funds does not violate section 518.58, subd. 1a, because wife consented to the

use. See Baker, 753 N.W.2d at 654 (remanding for a factual determination regarding

whether wife consented to husband’s use of marital funds to pay his attorney fees).

However, it is not clear to us that the district court’s downward adjustment of wife’s

equalizer payment was, in fact, based on section 518.58, subd. 1a. And for the reason




                                            14
that follows, we are not persuaded that the district court’s approach constitutes reversible

error.

         “Family dissolution remedies . . . rely on the district court’s inherent equitable

powers.”     Holmberg v. Holmberg, 588 N.W.2d 720, 724 (Minn. 1999).               And the

legislature has directed the district court to make an “equitable division” of the parties’

marital property in a marital-dissolution proceeding. Minn. Stat. § 518.58, subd. 1. “A

[district] court has broad discretion in evaluating and dividing property in a marital

dissolution and will not be overturned except for abuse of discretion.” Antone, 645

N.W.2d at 100.

         In reducing wife’s equalizer payment to husband, the district court noted that

husband paid attorney fees “substantially in excess of” the fees that wife paid. The

district court explained that the reduction “is fair and equitable and takes into account

husband’s excessive use of marital funds for attorneys’ fees.”         The district court’s

references to husband’s “excessive” use of marital funds suggests that the court did not

find husband’s use of marital funds for attorney fees entirely improper, which would have

been the case if the court had found a violation of section 518.58, subd. 1a. Instead, the

references suggest that the district court only found the “excessive” use improper. We

therefore view the district court’s reduction of wife’s equalizer payment as an attempt to

equitably account for husband’s “excessive” use of marital funds and to equalize the

parties’ use of marital funds for their respective attorney fees. See Holmberg, 588

N.W.2d at 724. We therefore do not disturb the district court’s decision on this issue.




                                             15
       Husband also argues that the record does not support the district court’s finding

that he spent over $150,000 on attorney fees. He contends that the record evidence

regarding his attorney-fees expenditure shows that he spent $120,000 on attorney fees

using the parties’ credit cards. But husband also testified that he could have spent more

than $120,000 and that he paid one of his attorneys an additional $24,000 using the

parties’ home equity line of credit. Thus, according to husband’s own testimony, he

spent at least $144,000 in marital funds on his attorney fees. Even though that amount is

$6,000 less than the district court’s finding, that difference is insignificant given the

amount of the equalizer-payment reduction and the value of the marital estate. If the

district court had used $144,000 in its calculation, husband’s attorney fees would have

been $74,000 more than wife’s (i.e., $144,000 less $70,000), and a reduction in wife’s

equalizer payment consistent with the calculation that the district court used (i.e., 37.5%

of the difference between the amounts of marital funds each party spent on attorney fees)

would be $27,750 instead of $30,000. Because we have concluded that the district

court’s decision to reduce wife’s equalizer payment was not an abuse of discretion and

because the alleged error regarding the amount of marital funds husband spent on

attorney fees is de minimis, we do not reverse on this ground. See Grein v. Grein, 364

N.W.2d 383, 387 (Minn. 1985) (declining to remand and affirming the district court

when the district court would undoubtedly reach the same result on remand); Wibbens v.

Wibbens, 379 N.W.2d 225, 227 (Minn. App. 1985) (refusing to remand for technical, de

minimis financial error).




                                            16
                                            VI.

       Husband contends that the district court erred by “awarding [wife] a

disproportionate division of the marital estate.”      He emphasizes the district court’s

adjustment of the equalizer payment to account for the parties’ use of marital funds for

attorney fees and misconstrues the district court’s order. As explained in section V. of

this opinion, the district court appropriately reduced wife’s equalizer payment to husband

to account for husband’s excessive use of marital funds for his attorney fees.

       Husband argues that “[e]quity demands a disproportionate division of the marital

estate in [his] favor” because his “significant and longstanding health issues . . .

effectively preclude him from obtaining employment.” See, e.g., Kaste v. Kaste, 399

N.W.2d 128, 130 (Minn. App. 1987) (affirming property division that was not

mathematically equal where district court made findings on one spouse’s “health and

financial, education, and occupational, difficulties”), review denied (Minn. Mar. 13,

1987). A district court has “broad discretion regarding the division of property,” and

appellate courts will only overturn a division of property if the district court abused its

discretion. Lee v. Lee, 775 N.W.2d 631, 637 (Minn. 2009). “[An appellate court] will

affirm the [district] court’s division of property if it had an acceptable basis in fact and

principle even though we might have taken a different approach.” Antone, 645 N.W.2d at

100. Although husband articulates reasons why the district court could have divided the

property differently, he does not establish that its failure to do so constitutes an abuse of

discretion. See Rutten v. Rutten, 347 N.W.2d 47, 50 (Minn. 1984) (stating that a district




                                             17
court abuses its discretion in dividing property if it resolves the matter in a manner “that

is against logic and the facts on record”).

                                              VII.

       By notice of related appeal, wife challenges the district court’s finding that the

parties’ home and property in De Meern, Netherlands, has a fair-market value of

$1,105,000. “Fair market value” is defined as “[t]he price that a seller is willing to accept

and a buyer is willing to pay on the open market and in an arm’s-length transaction.”

Black’s Law Dictionary (10th ed. 2014). Appellate courts will not set aside a district

court’s determination of an asset’s value unless the finding was “clearly erroneous on the

record as a whole.” Maurer v. Maurer, 623 N.W.2d 604, 606 (Minn. 2001) (quotation

omitted). The district court’s value “need only fall within a reasonable range of figures”

because “valuation is necessarily an approximation in many cases.” Id. (quotations

omitted).

       The district court explained that the only record evidence regarding the property’s

value was wife’s testimony that she “tried to sell the property but was unable to find a

buyer for more than the mortgage value of the property, approximately 850,000 Euros or

$1,105,000 USD.” The district court further explained that there was no other evidence

of the property’s value and “no evidence supporting a valuation above $1,105,000 USD.”

       Wife contends that the De Meern property is worth, “at a minimum, $1,200,000,”

emphasizing her testimony that she believes the property is worth more than €995,000.

But wife also testified that she put the property on the market for €1,100,000, had to

reduce the price to €995,000, and only received one offer, which was for €750,000. Wife


                                              18
relies on documents in the record that purportedly show the property’s listing price and

tax-assessed value. But the district court did not consider those documents because they

are written in Dutch, they were not translated into English, and they do not show whether

anyone would pay those amounts for the property.

      The district court based its property valuation on the outstanding mortgage and

wife’s testimony that no buyer had been willing to pay more than that amount. Because

the finding has adequate record support, it is not clearly erroneous. We therefore do not

address husband’s argument that, if the district court erred in valuing the De Meern

property, the value should be adjusted downward.

      Affirmed.




                                           19